DETAILED ACTION
	This action is responsive to applicant’s communication filed 07/28/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-17 and 19-21 are rejected under 35 U.S.C. 103.
Claim 18 is cancelled.

Response to Arguments
	Applicant argues on Pages 10-11 of the Remarks that Kraut only teaches displaying a single comparison between two data values and therefore does not teach the amended limitations of the independent claims. Applicant further argues that Kraut would have to teach the concurrent display of the comparison of two different sales amounts between two different entities. The examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In this case, and as explained in detail in the rejections below, the display of a plurality of data points in a circle chart, with the distance between the center of the chart and the data point representing the value of the data point, is taught by Noel. See at least Paragraphs 0077-78. Multiple data points are plotted in the polar coordinate system. Kraut is relied upon for teaching rendering a visual difference between the datapoint for one entity and the corresponding data point for a second entity. While only one data point is selected and displayed in Kraut, the changing of the visual appearance of a plurality of data points would have been an obvious combination in view of Noel. This is further supported by Sun (Paragraph 0044 and Figure 1A), which at least suggests comparing multiple command usage metrics between multiple entities.
In summary, it would have been obvious to plot the command usage data of Sun, which includes command usage of multiple software features by multiple entities, within a polar coordinate system, or circle chart, as taught by Noel. It would have been further obvious in view of Kraut for a comparison of the corresponding values between two entities to result in a different visual appearance of a data point, and for this comparison and resulting different visual appearance to be repeated for any number of data points being represented in the circle chart.

Applicant’s arguments regarding new claim 21 have been fully considered but are respectfully moot in view of the new grounds for rejection necessitated by the new claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 11-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2015/0100897 A1) in view of Noel (US 2015/0040052 A1) and further in view of Kraut (US 2016/0098177 A1).

Regarding Claim 1, Sun teaches a computer-implemented method, comprising: 
receiving command usage data indicating how much a first user entity has used a set of commands of a software application… (“in an embodiment, each time a user selects a particular button, accesses a particular type of data, and/or activates a particular feature of the software application, data regarding that user action is collected as usage data by the system” Paragraph 0024. “A table may display, for example, the number of times a user and/or group of users accesses and/or interacts with particular features of the software application” Paragraph 0025. “the user interaction data analysis system may be useful for analysis of user interactions with a word processing application. In this example, usage data of interest may include, for example, a number times a user interacts with particular features of the word processing application such as: a formatting options window, a spellcheck feature, a font selection dropdown, a word count tool, a font color button, a save button, etc.” Paragraph 0028.) 
receiving additional command usage data indicating how much a second user entity has used the set of commands of the software application; (“usage data may include, for example, information regarding users' usage or accesses of particular features of one or more software applications” Paragraph 0039. “In the example of FIG. 1A, the listed cohorts include Overall, 100, 11, 77th Street, AB, and Admins” Paragraph 0042. See Figure 1A which shows usage data of the set of application features by a plurality of cohorts (groups of users). Figure 1C shows usage data for a plurality of individual users. The command usage data of at least a second user is therefore received.)
determining, based on the command usage data and the additional command usage data, whether the first user entity has used the first command by a greater amount or lesser amount than the second user entity (“For each of the cells of the table in FIG. 1A, the cells may be filled with a color and/or texture that visually indicates the size of respective metrics. In an embodiment, for each feature/column, the portion of each cell that is filled is proportional to the largest metric shown on the table in the particular column, with the exception of the metrics associated with the Overall cohort. For example, for the Browser feature column of the table, the largest metric, 16, which is associated with the Admins cohort, is the largest metric in that column and, thus, the entire associated cell is filled. The cell associated with the Browser metric of the AB cohort, 1, is accordingly one-sixteenth filled, as the portion filled is proportional to the largest metric 16” Paragraph 0044. Since the amount a cell is filled is proportional to the largest metric, there is a determination that one cohort used a command a greater amount than another cohort. In this example, it is determined that the “browser” feature is used more by a first user entity (Admins) than a second user entity (AB) since the amount the cell corresponding to the second user entity is filled is relative to the value corresponding to the first user entity.)
and displaying a first data point… to represent how much the first user entity has used the first command (“for each feature selected, a column may be added to the table that displays user interaction data associated with each cohort in respective rows of the table” Paragraph 0041. “In another example, the table indicates that the AB cohort (shown on row four of the table) has a cohort size of 10, has had 0 interactions with the ALPR Helper feature, has had 1 interaction with the Browser features, etc” Paragraph 0043. The data point that is displayed is either a bar or a number in a table. See Figures 1-6 for various visualizations of user interaction data for a plurality of software application features wherein data points representing how much a first user entity has used a first command are plotted.)
While Sun teaches graphing the number of user interactions associated with features or commands of a software application (“For each of the cells of the table in FIG. 1A, the cells may be filled with a color and/or texture that visually indicates the size of respective metrics... For example, for the Browser feature column of the table, the largest metric, 16, which is associated with the Admins cohort, is the largest metric in that column and, thus, the entire associated cell is filled” Paragraph 0044. Also see Figures 5A and 5B which shows graphing of the usage data in the form of bar graphs.), Sun does not teach displaying a command map graphical user interface (GUI) comprising a circle chart having a center; determining, for a first command included in the set of commands, a first distance from the center of the circle chart based on the command usage data… and displaying a first data point on the circle chart at the first distance… wherein the first data point is displayed with a particular appearance that indicates whether the first user entity has used the first command by a greater amount or lesser amount than the second user entity.
However, Noel, which is directed to visualizing data on a radial chart, teaches displaying a command map graphical user interface (GUI) comprising a circle chart having a center (“the central point and axis form part of an elliptical shape or other conic section on which value indicators will be drawn. For instance, the central point may be the center of a circle, while the axis may be a radius of the circle… In an embodiment, the central point and axis form a polar coordinate system… Each data item will be visualized using an indicator of some sort that is placed at the assigned angle relative to the central point and the axis” Paragraphs 0071-0073. Data is plotted on a circle chart on a polar coordinate system. See Paragraph 0065 for context describing the data being plotted. Also see Figure 11 and Paragraph 0052 for an alternative embodiment of the process for producing a circle chart comprising wedges that are representative of the data. See Figure 3A: “FIG. 3A is an illustration of a display 300 that has rendered thereon a GUI 302. The GUI 302 depicts a data visualization 308, which is a radial-based graph. The GUI 302 renders data associated with categories 312A-312N (hereinafter referred to collectively and/or generically as "the categories 312"). Each of categories 312 comprises one or more data items 314A-314H (hereinafter referred to collectively and/or generically as "the data items 314"). Values associated the data items 314A-314H are visualized via indicators in different sectors of the radial graph.” Paragraph 0121.)
determining, for a first command included in the set of commands, a first distance from the center of the circle chart based on the command usage data (For the polar coordinate point embodiment: “One or more visual characteristics of an indicator reflect the value that corresponds to the indicator. The characteristics may include, for instance, the color of the indicator and/or the distance of the indicator (or more specifically, a given point on the indicator) from the central point” Paragraph 0038. For the wedge embodiment: “the size of the filled portion, or more specifically the height of the filled portion, is a function of the data value represented by the wedge--for example, the distance from the center point from which the wedge originates to the arc of the wedge corresponds to the data value” Paragraph 0055. In either embodiment, a distance from the center of the circle is determined to represent the measured data or statistics, which in view of Sun would be command usage data.)
…and displaying a first data point on the circle chart at the first distance (“Block 1250 comprises calculating positions within the visualization at which to draw value indicators. Each value indicator represents the current value that was identified for a corresponding data item. The position is a function of the assigned angle and the value. For instance, a distance may be calculated for the position as a function of the value. The position of the indicator will be at the calculated distance from the central point, and at the assigned angle relative to the central point and axis. In embodiments where the central point and axis form a polar coordinate system, block 1250 may simply amount to plotting the value and assigned angle within the polar coordinate system” Paragraph 0077. In one embodiment, the data value, which in view of Sun would represent command usage data, would be plotted as a point at a corresponding distance from a center of a radial graph. See Paragraphs 0038 and 0078 of Noel, which further describe that the plotted value indicator may be a point or an icon.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to visualize the monitored user interaction data of various application features by various users taught by Sun by graphing the data in a radial chart, as taught by Noel. Since Sun teaches visually representing the usage data of various application features by various users, it would not be unreasonable to utilize the methods of Noel to visually represent the usage data, and the combination would yield predictable results. Such a combination would also benefit the user or operator of the data analysis system since, as taught by Noel (Paragraph 0039), “the radial nature of the described visualization techniques is such that, the further the indicators are from the central point, the more screen space is devoted to indicators, and/or the indicators become less cluttered. Thus, among other effects, the visualization may render it easier for an analyst to quickly spot unusual or outlying values.”
Sun in view of Noel further teaches and displaying a second data point on the circle chart at a second distance (Noel, “In embodiments where the central point and axis form a polar coordinate system, block 1250 may simply amount to plotting the value and assigned angle within the polar coordinate system” Paragraph 0077. In one embodiment, the data value, which in view of Sun represents command usage data, would be plotted as a point at a corresponding distance from a center of a radial graph. Also see Paragraph 0055 and the examples in Figure 3.)
to represent how much the first user entity has used a second command included in the set of commands, (Sun, “For example, the table indicates that the Overall cohort (shown in row two of the table) has a cohort size of 1055, has had 7 interactions with the ALPR Helper feature, has had 57 interactions with the Browser features, etc” Paragraph 0043. See Abstract. Data is recorded that represents how much a first user entity (i.e. the Overall cohort) has used a first command (i.e. a ALPR helper feature) and a second command (i.e. a Browser feature).)
Before the effective filing date of the invention, it would have been further obvious to one of ordinary skill in the art for multiple data points representing how much an entity has used a plurality of commands to be plotted in a circle chart using the methods taught by Noel where the distances from the center of the chart represents the values of each data point.
While Sun teaches that a portion of a cell is filled proportional to the largest usage of a command by an entity (Paragraph 0044), and Noel (Paragraph 0056, 0090) teaches changing the color of an indicator based on it being above or below a threshold, Sun in view of Noel does not explicitly teach wherein the first data point is displayed with a particular appearance that indicates whether the first user entity has used the first command by a greater amount or lesser amount than the second user entity.
	However, Kraut, which is directed to comparing similar data across multiple entities, teaches wherein the first data point is displayed with a particular appearance that indicates whether the first user entity has used the first command by a greater amount or lesser amount than the second user entity… wherein the second data point is displayed with a particular appearance that indicates whether the first user entity has used the second command by a greater amount or lesser amount than the second user entity (“FIG. 4(b) shows an embodiment in which the user selects a data point 420(c) along the x-axis of a chart 410(c) and the user interface manager 215 displays a visual representation of the result of comparison of the data values from the remaining charts 410(a), 410(b), 410(d) with respect to the data value of the reference chart 410(c) at the data point 420… The presentation of the region 455(a) may provide various visual indications comparing the value 430(a) with the value 430(b). For example, the region 455 may be presented in a particular color (say green) if the value of the corresponding chart is greater than the reference chart and another color (say red) if the value of the chart is smaller than the reference chart… The text 475 may show the actual magnitude of the difference of the values along with a positive or negative sign indicating whether the data value of the chart is larger or smaller than the data value from the reference chart. In one embodiment an arrow may be used with the text 475 to indicate whether the data value 430(a) of the chart 410(a) is larger smaller than the data value of the reference chart 410(c)… A particular type of shading or shape may be used if the data value from the chart is larger than the data value from the reference chart and another type of shading or shape used if the data value is smaller” Paragraphs 0042-44. The different charts represent different entities and a comparison is made between a reference entity and another entity. In the example of Figure 4B, the charts represent different sales entities and the data being plotted is number of sales. A user selects a data point 420 and a second user entity (chart 410c). A comparison is made to the first user entity (chart 410a), and data point 420a is displayed with a different visual appearance as a result of the comparison. The different visual appearance includes a color, a positive/ negative sign, an arrow, a shading, and/or a shape. It would have been obvious for the appearance of any number of data points to be changed based on the comparison.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify radial chart for displaying application command usage data of a plurality of users taught by Sun in view of Noel by incorporating the feature of displaying a data point of an entity with a particular appearance that indicates whether the value of the data point is greater or lesser than the value of another entity as taught by Kraut. In view of Sun, that value would be the usage data of a feature of a software application. Since Kraut is also directed to visualizing data representative of a plurality of entities, the combination would have yielded predictable results. This would further improve the user experience by aiding the user in making comparisons, as suggested by Kraut (Paragraph 0005). Such a combination would amount to changing the appearance of a data point on a chart representing one entity based on a comparison of the data to the same type of data from a reference entity. Noel (Paragraph 0090) supports such a modification since it teaches changing an appearance of a data point at least based on a comparison to a threshold. Furthermore, since Kraut teaches applying the same comparison feature to line graphs (Fig. 4c), bar graphs (Fig. 5), stacked bar graphs (Fig. 6a), and pie charts (Fig. 7), it would have been obvious to incorporate the feature into the circle chart of Noel.
Sun in view of Noel and Kraut further teaches wherein the first data point is displayed with the particular appearance and the second data point is displayed with the particular appearance at least partially concurrently on the circle chart. (Noel, “The position of the indicator will be at the calculated distance from the central point, and at the assigned angle relative to the central point and axis. In embodiments where the central point and axis form a polar coordinate system, block 1250 may simply amount to plotting the value and assigned angle within the polar coordinate system” Paragraph 0077. A plurality of points are plotted within a polar coordinate system. The points are therefore displayed concurrently on a circle chart. In view of Kraut, each point would be displayed with the appropriate particular appearance based on the comparison between the reference entity and the current entity.)
Before the effective filing date of the invention, it would have been further obvious to one of ordinary skill in the art for multiple data points with different visual appearances to be plotted in a circle chart using the methods taught by Noel and Kraut, where the distances from the center of the chart represents the values of each data point.
	Claim 11 is directed to one or more non-transitory computer-readable media and recites substantially the same limitations as claim 1. Claim 11 is therefore rejected using the same reasoning described above.
	Claim 20 is directed to a computing system and recites substantially the same limitations as claim 1. Claim 20 is therefore rejected using the same reasoning described above.

Regarding Claim 2, Sun in view of Noel and Kraut further teaches wherein: the first user entity comprises an individual user (Sun, “Accordingly, user interaction data specific to a particular user of the software applications may be accessed by the system, such as to provide an operator with insights into how particular users interact with one or more software applications” Paragraph 0026. “FIG. 6D lists various users associated with a selected cohort in a users sidebar that may be selected by the operator” Paragraph 0064. See Figures 1C and 6D which show the usage data of various individual users.)
and a total number of invocations of the first command by the individual user indicates how much the individual user has used the first command (Sun, “In the example of FIG. 1A, the operator has selected the Total calculation button 114. Selection of the Total calculation button 114 causes the system to display metrics that indicate a total number of interactions of all users in a given cohort with a particular feature” Paragraph 0043. Also see Paragraph 0051 and Figure 3A. While Figures 1A and 3A show the total number of invocations of an application feature by a group, given Figure 6D and Paragraph 0026, the total user interaction data for particular users would also be displayed. Figure 6A item 610, which is included in Figure 6D, also shows the total number of user interactions of a user or cohort within a certain percentile.)

Regarding Claim 3, Sun in view of Noel and Kraut further teaches the first user entity comprises a plurality of individual users (Sun, “user interaction data may be organized by groups of users. A group of users may comprise, for example, one or more users of the software applications mentioned above. Groups of users are generally referred to herein as cohorts” Paragraph 0027. Noel also teaches Groups in Paragraph 0145.)
and an average number of invocations of the first command by the plurality of individual users indicates how much the plurality of individual users has used the first command (Sun, “FIG. 3C shows, for the same cohorts and features, average count metrics when the Average calculation button 304 is selected. When the average calculation button 304 is selected, each metric indicates an average number of interactions, with a particular feature, for each user, over the specified time period. For example, average count metrics may be calculated by dividing the total count by the unique count, for each respective cohort and feature” Paragraph 0051. See Figure 3C which shows average interaction data with two different application features for three different groups of users.)

Regarding Claim 4, Sun in view of Noel and Kraut further teaches further comprising: determining, for the second command included in the set of commands (Sun, “the various features tracked by the system are listed in the features sidebar 108. The listed features include, for example, ALPR helper, Browser, Doc Search, Document, Easy Search Helper, Filter, and Geo Search. Each of these listed feature names is associated with a particular aspect of the tracked software application with which users have interacted, and for which data may be displayed” Paragraph 0039. See Figure 3A, for example, which shows data for a first feature “histogram” and a second feature “share graph”.)
the second distance from the center of the circle chart based on the command usage data (Noel, “The position is a function of the assigned angle and the value. For instance, a distance may be calculated for the position as a function of the value. The position of the indicator will be at the calculated distance from the central point, and at the assigned angle relative to the central point and axis. In embodiments where the central point and axis form a polar coordinate system” Paragraph 0055. It would be obvious that a second data point would be plotted at a second distance of the radial chart corresponding to the value of the point. See Paragraph 0077. It would be further obvious for each feature shown in Figure 1A of Sun to be plotted in the circle chart as a data point and that each data point would have a different distance from the center of the circle corresponding to the value of the data point.)
wherein the first data point is displayed at a first predetermined degree and the second data point is displayed at a second predetermined degree within the circle chart (Noel, “For instance, one data item may be assigned to an angle of 15.degree., while another may be assigned to an angle of 45.degree.. In an embodiment, to avoid confusion, each data item is assigned a different angle” Paragraph 0073. Also see Paragraph 0074.)
The same motivation to combine provided in the rejection of claim 1 applies to claim 4. Furthermore, as taught by Paragraph 0073 of Noel, displaying the data points at different angles avoids confusion when reading the chart.


Regarding Claim 12, Sun in view of Noel and Kraut further teaches wherein: the first user entity comprises an individual user (Sun, “Accordingly, user interaction data specific to a particular user of the software applications may be accessed by the system, such as to provide an operator with insights into how particular users interact with one or more software applications” Paragraph 0026. “FIG. 6D lists various users associated with a selected cohort in a users sidebar that may be selected by the operator” Paragraph 0064. See Figure 6D which shows the usage data of various individual users.)
and a total number of invocations of the first command by the individual user indicates how much the individual user has used the first command (Sun, “In the example of FIG. 1A, the operator has selected the Total calculation button 114. Selection of the Total calculation button 114 causes the system to display metrics that indicate a total number of interactions of all users in a given cohort with a particular feature” Paragraph 0043. Also see Paragraph 0051 and Figure 3A. While Figures 1A and 3A show the total number of invocations of an application feature by a group, given Figure 6D and Paragraph 0026, the total user interaction data for particular users would also be displayed. Figure 6A item 610, which is comprised in Figure 6D, also shows the total number of user interactions of a user or cohort within a certain percentile.)

Regarding Claim 13, Sun in view of Noel and Kraut further teaches wherein: the first user entity comprises a plurality of individual users (Sun, “user interaction data may be organized by groups of users. A group of users may comprise, for example, one or more users of the software applications mentioned above. Groups of users are generally referred to herein as cohorts” Paragraph 0027.)
and an average number of invocations of the first command by the plurality of individual users indicates how much the plurality of individual users has used the first command (Sun, “FIG. 3C shows, for the same cohorts and features, average count metrics when the Average calculation button 304 is selected. When the average calculation button 304 is selected, each metric indicates an average number of interactions, with a particular feature, for each user, over the specified time period. For example, average count metrics may be calculated by dividing the total count by the unique count, for each respective cohort and feature” Paragraph 0051. See Figure 3C which shows average interaction data with two different application features for three different groups of users.)

Regarding Claim 19, Sun in view of Noel and Kraut further teaches wherein: the first data point is displayed with a first appearance to indicate that the first user entity has used the first command by a greater amount than the second user entity; (Kraut, “the region 455 may be presented in a particular color (say green) if the value of the corresponding chart is greater than the reference chart… A particular type of shading or shape may be used if the data value from the chart is larger than the data value from the reference chart” Paragraphs 0043-44. See Figure 4B, which shows an up arrow and a positive value for the first entity 410a, indicating that the value of the data point is greater than the corresponding data point of the second entity 410c. A color or shading is also used to indicate the data point is greater.)
and the first data point is displayed with a second appearance to indicate that the first user entity has used the first command by a lesser amount than the second user entity, the second appearance being different than the first appearance (Kraut, “and another color (say red) if the value of the chart is smaller than the reference chart… and another type of shading or shape used if the data value is smaller” Paragraphs 0043-44. A different color and/or different shading is used to indicate the data point is smaller. Also see Figure 4C, where the second (reference) entity is the chart 410a, and the value of the corresponding data point for the first entity (chart 410c for example), is less than as indicated by a down arrow and a negative value.)
The same motivation to combine discussed in the rejection of claim 11 applies to claim 19.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2015/0100897 A1) in view of Noel (US 2015/0040052 A1) and further in view of Kraut (US 2016/0098177 A1) and Hayes (US 2012/0253891 A1).

Regarding Claim 5, Sun in view of Noel and Kraut teaches all the limitations of claim 1, on which claim 5 depends.
Sun in view of Noel and Kraut does not teach further comprising: receiving, via the command map GUI, a selection of the first data point; and in response, displaying a set of links to a set of items related to the first command, wherein the set of items comprise at least one of an article, a tutorial, a video, a screencast, and a user connection.
 However, Hayes, which is similarly directed to a circle chart with wedges that represent categories (Figure 7A; Paragraphs 0067-0068, 0071), teaches receiving, via the command map GUI, a selection of the first data point; (“if the user selects a data point, e.g., by clicking on it or hovering over it, the system displays details of the data point, for example in a pop-up window 545 or float-over window 547, that provides further information about the selected datapoint” Paragraph 0072. See Figure 7B float-over window 547.)
and in response, displaying a set of links to a set of items related to the first command, wherein the set of items comprise at least one of an article, a tutorial, a video, a screencast, and a user connection (Hayes, “for example drill down information such as links to research information, bar charts showing industry adoption of this particular topic, complete business score information, etc.” Paragraph 0072. The menu activated by clicking on a datapoint links to research information, which is equivalent to an article.)
	Before the effective filing date of the invention, it would have been further obvious to one of ordinary skill in the art to modify the radial chart for displaying application command usage data of a plurality of users or groups taught by Sun in view of Noel and Kraut by incorporating the feature of interacting with a data point on the chart in order to be linked to relevant information, as taught by Hayes. As taught by Hayes (Paragraph 0005 and 0072), such an implementation would allow the data point to indicate further information and would allow business managers to access data in one place.

Claims 6-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2015/0100897 A1) in view of Noel (US 2015/0040052 A1) and further in view of Kraut (US 2016/0098177 A1), Petro (US 7,692,653 B1), and Hayes (US 2012/0253891 A1).

Regarding Claim 6, Sun in view of Noel and Kraut teaches all the limitations of claim 1, on which claim 6 depends.
Furthermore, Noel further teaches further comprising: identifying a first command category that includes two or more commands of the software application (“the data visualization 208 may optionally be separated into various sets of sectors 214 to show data associated with categories of data items. For example, the data visualization 208 may be graphically segregated into categories 212A-212N (hereinafter referred to collectively and/or generically as "the categories 212"). For instance, the category 212A is associated with one or more data sources from a "DATACENTER 1" category. The category 212B is associated with one or more data sources from a "DATACENTER 2" category. The data center category 212C is associated with one or more data sources from a "DATACENTER 3" category. The categories 212 may be visually separated using various techniques.” Paragraph 0119. See Figure 2: data indicators 214A-C are associated with a first category, while data indicators 214D-F are associated with a second category.) 
Before the effective filing date of the invention, it would have been further obvious to one of ordinary skill in the art to further modify the visualization of command usage data in Sun by grouping the commands into categories, in view of Noel. Such a combination would provide further analysis for the user of the visualization system. Furthermore, since Sun teaches combing groups of users (See Figures 2A-C and Paragraphs 0048-49), it would not be unreasonable for the software application features taught by Sun (Paragraph 0028, 0039) to also be combined into categories in order to enable further analysis.
While Noel (Paragraph 0043 and 0078) teaches wedge components of a radial chart, Sun in view of Noel and Kraut does not explicitly teach determining, for the first command category, a third distance from the center of the circle chart based on the command usage data; and displaying a first wedge on the circle chart based on the third distance, wherein the first wedge represents how much the first user entity has used the first command category, and wherein the first wedge is displayed at least partially concurrently with the first data point on the circle chart, wherein the first wedge has a first area.
	However, Petro, which similarly teaches displaying data in the form of a radial chart with wedges, teaches determining, for the first command category, a third distance from the center of the circle chart based on the command usage data; (“as highlighted in FIG. 6E, each wedge has its own individual radius 111, and each such wedge radius represents the volume of e-mail for that wedge within a predetermined timeframe” Column 9 Lines 34-36. Also see Column 10 Lines 12-32 for a discussion of the categories and sub-categories that make up the values represented by the wedge. In view of Sun, the radius would represent the command usage data.)
and displaying a first wedge on the circle chart based on the third distance (“Each wedge has a radial width 107 that reflects a measure for the corresponding category relative to an aggregate measure for all of the categories” Column 8 Lines 34-52. See Figure 5 and 6E. Also see Column 9 Lines 13-20 and 34-36 which describe that the radial width of the wedge, which corresponds to the area of the wedge, is proportional to a ratio of the category in comparison to all the data and that the radius of the wedge (the second distance) corresponds to the value of the category. Furthermore, in view of Sun and Noel, the wedge would represent command usage data of a category of commands.)
wherein the first wedge represents how much the first user entity has used the first command category (“each wedge corresponds to a business unit, and the radial width of each wedge reflects the total amount of e-mail associated with the corresponding business unit. For example, the radial width of the wedge 113 for the marketing department represents a count of e-mail messages having the value "Marketing Department" as a category attribute” Column 8 Lines 53-63. In this example, the categories are business units and the value represented by a wedge is a total number of e-mails related to the respective category. Sun teaches “Selection of the Usage button 106 causes the system to access usage data of the user interaction data and display one or more visualizations related to the accessed usage data, as is described below. As mentioned above, usage data may include, for example, information regarding users' usage or accesses of particular features of one or more software applications” Paragraph 0039. In view of Sun and Noel as described above, it would have been obvious that the wedges would represent how much a user entity has used a command category.)
…wherein the first wedge has a first area (“Each wedge has a radial width 107 that reflects a measure for the corresponding category relative to an aggregate measure for all of the categories… The radial widths thus depict a baseline ratio of message traffic for each business unit, relative to an aggregate amount of traffic for all business units” Column 8 Lines 34-36 and Column 9 Lines 13-18. A radial width of the wedge would correspond to an area of the wedge. The area of the wedge is also determined by the radius of the wedge, which is described in Column 9 Lines 60-65. See Figures 6D-6F, which demonstrate a plurality of wedges with respective areas determined by their calculated radial widths and radii.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the radial chart for displaying application command usage data of a plurality of users or groups taught by Sun in view of Noel and Kraut by incorporating the use of wedges for displaying categorical usage data in a circle chart, as taught by Petro. Since Petro is also directed to data visualization, the combination would yield predictable results. Such a combination would benefit the user by presenting an easily understandable method of viewing measures associated with categorical data, as suggested by Petro (Column 2 Lines 20-30). Furthermore, use of wedges representing categories in a circle chart “combines the easily understood format of a conventional pie chart with enhancements that allow statistics to be displayed for three or more parameters” (Petro, Column 4 Lines 2-5).
	Sun in view of Noel, Kraut, and Petro does not explicitly teach and wherein the first wedge is displayed at least partially concurrently with the first data point on the circle chart.
	However, Hayes, which is similarly directed to a circle chart with wedges that represent categories (Figure 7A; Paragraphs 0067-0068, 0071), teaches and wherein the first wedge is displayed at least partially concurrently with the first data point on the circle chart (“the wedges 510a, 510b, 510c, 510d, 510e each represent a category… Each of the bullseye diagrams 500, 501, 502, 505, 506 has plotted in each wedge one or more entity datapoints 540 with respective labels 541, each datapoint representing a topic falling within the category in which wedge it is plotted” Paragraphs 0067-0068. “The datapoints plotted in the visualization format have visual characteristics that indicate the business scores for each topic, e.g., the risk score and business impact score. For example, the datapoints may comprise at least two visual characteristics: location and size, where the location of the datapoint indicates a corresponding time period, time point, maturity level, or implementation phase” Paragraph 0042. See Figures 7A-7E: The datapoints are plotted in the circle chart with a distance from the center representing a data value, such as time. The datapoints are plotted concurrently with the wedges that represent category data.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the radial chart for displaying application command usage data of a plurality of users or groups, including the plotting of polar coordinates representing values of data items and wedges representing categories of data items taught by Sun in view of Noel, Kraut, and Petro by displaying the data points concurrently with the wedges, as taught by Hayes. Since Hayes is also directed to data visualization, the combination would yield predictable results. As taught by Hayes (Paragraph 0005), such an implementation would allow for more convenient comparison of data in the same visual format, which would be useful to business managers. Furthermore, use of wedges representing categories in a circle chart “combines the easily understood format of a conventional pie chart with enhancements that allow statistics to be displayed for three or more parameters” (Petro, Column 4 Lines 2-5). It would therefore be advantageous to modify a chart in order to display multiple statistical parameters.

Regarding Claim 7, Sun in view of Noel, Kraut, Petro, and Hayes further teaches wherein the first area of the first wedge extends from the center circle of the circle chart to the second distance within the circle chart (Petro, “as highlighted in FIG. 6E, each wedge has its own individual radius 111, and each such wedge radius represents the volume of e-mail for that wedge within a predetermined timeframe” Column 9 Lines 34-36. See Figures 5, 6E-F, and 9. The second distance would correspond to the command category in view of Sun and Noel as described in the rejection of claim 6.)

Regarding Claim 8, Sun in view of Noel, Kraut, Petro, and Hayes further teaches wherein an average number of invocations of the two or more commands of the first command category by the first user entity indicates how much the first user entity has used the first command category (Petro, “For example, the radius 109 of ring 110 in FIG. 6E represents the average total volume of e-mail traffic for each business unit. Ring radius 109 thus represents a normalized measure for each base subset. While ring 110 is a perfect circle, the actual value corresponding to each point on ring 110 depends on the radial wedge associated with that point. Specifically, ring 110 is normalized against each individual radial wedge. This way, a user can determine, at a quick glance, which wedges fall below and above their normal values on a particular day/week/month” Column 9 Lines 21-32. Also see Column 10 Lines 12-32 for a discussion of the categories and sub-categories that make up the values represented by the wedge and the radius of Figure 6E. In view of Sun and Noel, the wedge and radius of Figure 6E would represent the average usage of the combined command features.)
In addition to the motivations to combine discussed in the rejection of claim 6, such a combination would have been obvious since Sun (Paragraph 0051 and Figure 3C) teaches visualization of the average usage data of the application features. This would merely amount to displaying the average usage for a category of features rather than a single feature.

Regarding Claim 9, Sun in view of Noel, Kraut, Petro, and Hayes further teaches further comprising: identifying a second command category that includes two or more commands of the software application; (Noel, “the data visualization 208 may optionally be separated into various sets of sectors 214 to show data associated with categories of data items.” Paragraph 0119. See Figure 2: data indicators 214A-C are associated with a first category, while data indicators 214D-F are associated with a second category.)
determining, for the second command category, a fourth distance from the center of the circle chart based on the command usage data (Petro, “as highlighted in FIG. 6E, each wedge has its own individual radius 111, and each such wedge radius represents the volume of e-mail for that wedge within a predetermined timeframe” Column 9 Lines 34-36. See Figures 5, 6E-F, and 9 which show multiple wedges. The radius of each wedge represents the value of the category.)
and displaying a second wedge on the circle chart based on the fourth distance and having a second area (Petro, “Each wedge has a radial width 107 that reflects a measure for the corresponding category relative to an aggregate measure for all of the categories” Column 8 Lines 34-52. See Figures 5, 6E-F, and 9 which show multiple wedges within a circle chart with varying radii and areas that represent the data values of the categories represented by the wedges.)
wherein the second wedge represents how much the first user entity has used the second command category (Sun, “Selection of the Usage button 106 causes the system to access usage data of the user interaction data and display one or more visualizations related to the accessed usage data, as is described below. As mentioned above, usage data may include, for example, information regarding users' usage or accesses of particular features of one or more software applications” Paragraph 0039.)
The same motivations to combine provided in the rejection of claim 6 apply to claim 9. Furthermore, such an implementation would merely amount to a repetition of the process recited by claim 6 for a second category, and repetition of a process for any number of categories would have been obvious to one of ordinary skill in the art.

Regarding Claim 10, Sun in view of Noel, Kraut, Petro, and Hayes further teaches wherein the first wedge is displayed at a first predetermined degree range and the second wedge is displayed at a second predetermined degree range within the circle chart (Noel, “one data item may be assigned to an angle of 15.degree., while another may be assigned to an angle of 45.degree.. In an embodiment, to avoid confusion, each data item is assigned a different angle” Paragraph 0073. See Figure 3A of Noel and Figures 5 and 6 of Petro, for example. Each wedge, which in the case of Petro represents a category, is displayed at a specific degree range.)
In addition to the motivations to combine discussed in the rejection of claim 6, as taught by Noel (Paragraph 0073), displaying the category wedges at different degree ranges would have improved the user experience by avoiding confusion while reading the chart.

Regarding Claim 14, Sun in view of Noel and Kraut teaches all the limitations of claim 11, on which claim 6 depends.
Furthermore, Noel further teaches further comprising: identifying a first command category that includes two or more commands of the software application (“the data visualization 208 may optionally be separated into various sets of sectors 214 to show data associated with categories of data items. For example, the data visualization 208 may be graphically segregated into categories 212A-212N (hereinafter referred to collectively and/or generically as "the categories 212"). For instance, the category 212A is associated with one or more data sources from a "DATACENTER 1" category. The category 212B is associated with one or more data sources from a "DATACENTER 2" category. The data center category 212C is associated with one or more data sources from a "DATACENTER 3" category. The categories 212 may be visually separated using various techniques.” Paragraph 0119. See Figure 2: data indicators 214A-C are associated with a first category, while data indicators 214D-F are associated with a second category.) 
Before the effective filing date of the invention, it would have been further obvious to one of ordinary skill in the art to further modify the visualization of command usage data in Sun by grouping the commands into categories, in view of Noel. Such a combination would provide further analysis for the user of the visualization system. Furthermore, since Sun teaches combing groups of users (See Figures 2A-C and Paragraphs 0048-49), it would not be unreasonable for the software application features taught by Sun (Paragraph 0028, 0039) to also be combined into categories in order to enable further analysis.
While Noel (Paragraph 0043 and 0078) teaches wedge components of a radial chart, Sun in view of Noel and Kraut does not explicitly teach determining, for the first command category, a third distance from the center of the circle chart based on the command usage data; and displaying a first wedge on the circle chart based on the third distance, wherein the first wedge represents how much the first user entity has used the first command category, and wherein the first wedge is displayed at least partially concurrently with the first data point on the circle chart, wherein the first wedge has a first area.
	However, Petro, which similarly teaches displaying data in the form of a radial chart with wedges, teaches determining, for the first command category, a third distance from the center of the circle chart based on the command usage data; (“as highlighted in FIG. 6E, each wedge has its own individual radius 111, and each such wedge radius represents the volume of e-mail for that wedge within a predetermined timeframe” Column 9 Lines 34-36. Also see Column 10 Lines 12-32 for a discussion of the categories and sub-categories that make up the values represented by the wedge. In view of Sun, the radius would represent the command usage data.)
and displaying a first wedge on the circle chart based on the third distance (“Each wedge has a radial width 107 that reflects a measure for the corresponding category relative to an aggregate measure for all of the categories” Column 8 Lines 34-52. See Figure 5 and 6E. Also see Column 9 Lines 13-20 and 34-36 which describe that the radial width of the wedge, which corresponds to the area of the wedge, is proportional to a ratio of the category in comparison to all the data and that the radius of the wedge (the second distance) corresponds to the value of the category. Furthermore, in view of Sun and Noel, the wedge would represent command usage data of a category of commands.)
wherein the first wedge represents how much the first user entity has used the first command category (“each wedge corresponds to a business unit, and the radial width of each wedge reflects the total amount of e-mail associated with the corresponding business unit. For example, the radial width of the wedge 113 for the marketing department represents a count of e-mail messages having the value "Marketing Department" as a category attribute” Column 8 Lines 53-63. In this example, the categories are business units and the value represented by a wedge is a total number of e-mails related to the respective category. Sun teaches “Selection of the Usage button 106 causes the system to access usage data of the user interaction data and display one or more visualizations related to the accessed usage data, as is described below. As mentioned above, usage data may include, for example, information regarding users' usage or accesses of particular features of one or more software applications” Paragraph 0039. In view of Sun and Noel as described above, it would have been obvious that the wedges would represent how much a user entity has used a command category.)
…wherein the first wedge has a first area (“Each wedge has a radial width 107 that reflects a measure for the corresponding category relative to an aggregate measure for all of the categories… The radial widths thus depict a baseline ratio of message traffic for each business unit, relative to an aggregate amount of traffic for all business units” Column 8 Lines 34-36 and Column 9 Lines 13-18. A radial width of the wedge would correspond to an area of the wedge. The area of the wedge is also determined by the radius of the wedge, which is described in Column 9 Lines 60-65. See Figures 6D-6F, which demonstrate a plurality of wedges with respective areas determined by their calculated radial widths and radii.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the radial chart for displaying application command usage data of a plurality of users or groups taught by Sun in view of Noel and Kraut by incorporating the use of wedges for displaying categorical usage data in a circle chart, as taught by Petro. Since Petro is also directed to data visualization, the combination would yield predictable results. Such a combination would benefit the user by presenting an easily understandable method of viewing measures associated with categorical data, as suggested by Petro (Column 2 Lines 20-30). Furthermore, use of wedges representing categories in a circle chart “combines the easily understood format of a conventional pie chart with enhancements that allow statistics to be displayed for three or more parameters” (Petro, Column 4 Lines 2-5).
	Sun in view of Noel, Kraut, and Petro does not explicitly teach and wherein the first wedge is displayed at least partially concurrently with the first data point on the circle chart.
	However, Hayes, which is similarly directed to a circle chart with wedges that represent categories (Figure 7A; Paragraphs 0067-0068, 0071), teaches and wherein the first wedge is displayed at least partially concurrently with the first data point on the circle chart (“the wedges 510a, 510b, 510c, 510d, 510e each represent a category… Each of the bullseye diagrams 500, 501, 502, 505, 506 has plotted in each wedge one or more entity datapoints 540 with respective labels 541, each datapoint representing a topic falling within the category in which wedge it is plotted” Paragraphs 0067-0068. “The datapoints plotted in the visualization format have visual characteristics that indicate the business scores for each topic, e.g., the risk score and business impact score. For example, the datapoints may comprise at least two visual characteristics: location and size, where the location of the datapoint indicates a corresponding time period, time point, maturity level, or implementation phase” Paragraph 0042. See Figures 7A-7E: The datapoints are plotted in the circle chart with a distance from the center representing a data value, such as time. The datapoints are plotted concurrently with the wedges that represent category data.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the radial chart for displaying application command usage data of a plurality of users or groups, including the plotting of polar coordinates representing values of data items and wedges representing categories of data items taught by Sun in view of Noel, Kraut, and Petro by displaying the data points concurrently with the wedges, as taught by Hayes. Since Hayes is also directed to data visualization, the combination would yield predictable results. As taught by Hayes (Paragraph 0005), such an implementation would allow for more convenient comparison of data in the same visual format, which would be useful to business managers. Furthermore, use of wedges representing categories in a circle chart “combines the easily understood format of a conventional pie chart with enhancements that allow statistics to be displayed for three or more parameters” (Petro, Column 4 Lines 2-5). It would therefore be advantageous to modify a chart in order to display multiple statistical parameters.

Regarding Claim 15, Sun in view of Noel, Kraut, Petro, and Hayes further teaches further comprising the steps of: determining, for the first command category, a fourth distance from the center of the circle chart based on the additional command usage data (Petro, “Specifically, as highlighted by FIGS. 6B and 6D, each wedge 108 is divided into four radial bands 108C… Radial graphs 101 and 115 thus accommodate two primary parameters… and three supplementary parameters” Column 10 Lines 16-32. As shown in Figure 6D, a wedge may have sub wedges with radial distances that correspond to another parameter. In view of Sun and Noel, this parameter would be another user entity.)
and displaying a second wedge on the circle chart based on the fourth distance and having a second area, wherein the second wedge (Petro, “Each wedge has a radial width 107 that reflects a measure for the corresponding category relative to an aggregate measure for all of the categories” Column 8 Lines 34-52. See Figures 5, 6E-F, and 9 which show multiple wedges, including sub-wedges, within a circle chart with varying radii and areas that represent the data values of the categories represented by the wedges.)
represents how much the second user entity has used the first command category (Sun, “the table indicates that the Overall cohort (shown in row two of the table) has a cohort size of 1055, has had 7 interactions with the ALPR Helper feature… In another example, the table indicates that the AB cohort (shown on row four of the table) has a cohort size of 10, has had 0 interactions with the ALPR Helper feature” Paragraph 0043. In view of Noel and Petro, usage data associated with a category of application features would be graphed within a radial chart. Also see Column 8 Lines 48-52 of Petro, which discusses that the radial graph may be categorized by person.)
It would have been further obvious for the sub wedges 108A-C of Figures 6C-F of Petro to represent various user entities of a command category, as this would merely amount to a substitution of the parameters represented by the radial graph and application of the chart features taught by Petro to the command usage data taught by Sun. In addition, Hayes also teaches comparison of data of various entities on the same graph (See Figures 7C-D and Paragraphs 0073-74), and modification of the circle chart in order to allow comparison of data would have been obvious to one of ordinary skill in the art. Furthermore, the same motivations to combine provided in rejection of claim 14 applies to claim 15.

Regarding Claim 16, Sun in view of Noel, Kraut, Petro, and Hayes further teaches wherein the first wedge and the second wedge are displayed at a same predetermined degree range within the circle chart corresponding to the first command category (Noel, “Each data item will be visualized using an indicator of some sort that is placed at the assigned angle relative to the central point and the axis. For instance, one data item may be assigned to an angle of 15.degree., while another may be assigned to an angle of 45.degree… two or more value indicators may be shown at a same angle for comparative purposes” Paragraph 0073.) 
In addition to the motivations to combine discussed in the rejection of claim 14, as taught by Noel (Paragraph 0073), it would have been obvious to place the two wedges (value indicators) representing different users at the same angle in order to easily compare the users.

Regarding Claim 17, Sun in view of Noel, Kraut, Petro, and Hayes further teaches wherein the first wedge is displayed with a first appearance and the second wedge is displayed with a second appearance that is different than the first appearance (Noel, “Block 1120 comprises drawing, on the wedges, filled portions whose appearances are based upon the data values to which the wedges correspond. The filled portions are, in essence, indicators that represent the corresponding data values. For instance, the fill color, fill type, and/or size of the filled portion may be determined based on the corresponding data values” Paragraph 0055. Also see Paragraph 0090 which discusses displaying the indicators (wedges) with a different appearance. It would have been obvious that if two wedges are displayed at the same angle for comparative purposes (Noel, Paragraph 0073), that they would be displayed with different appearances in order for the user of the chart to be able to see the difference in the wedges. Also see Paragraphs 0042-44 of Kraut, which teach displaying data points or regions with different appearances based on the data.)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2015/0100897 A1) in view of Noel (US 2015/0040052 A1) and further in view of Kraut (US 2016/0098177 A1) and Heimendinger (US 2011/0115814 A1).

Regarding Claim 21, Sun in view of Noel and Kraut teaches all the limitations of claim 1, on which claim 21 depends.
Sun further teaches wherein another data point… represents how much the second user entity has used the first command (“the selected cohorts are listed in the visualization, in this example, respective rows of the table, with related user interaction data (also referred to as "interaction metrics" or "metrics" herein) shown in each column of each row” Paragraphs 0042-43. See Figure 1A, which shows a table including more than one cohort (entity) and the command usage data of each command for each cohort.)
Sun in view of Noel and Kraut does not teach wherein another data point that represents how much the second user entity has used the first command is not displayed in the command map GUI.
However, Heimendinger, which is directed to controlling a data visualization, teaches wherein another data point that represents how much the second user entity has used the first command is not displayed in the command map GUI. (“If it is desired to show only certain data points of the data visualization, one or more gestures can be performed that include identifying which data points should be preserved on the chart, and then making a gesture to remove all other data points from the chart.” Paragraph 0027. See Paragraph 0048 and Figures 6-7, which describe hiding data associated with a category. The data associated with the category is not displayed as shown in Figure 7.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the display of a circle chart with values representative of the command usage of a first entity compared to a second entity taught by Sun in view of Noel and Kraut by only displaying the data of the first entity and hiding the data of the second entity, as taught by Heimendinger. Since the references are directed to the graphical display of data, the combination would have yielded predictable results. Such a combination would merely amount to displaying a first set of data while hiding a second set; the changes to the visual appearance based on the comparison of the data between the two sets taught by Kraut would still apply to the displayed first set. Such a combination would improve the user experience by allowing the user to view only the data they desire to view, as suggested by Heimendinger (Paragraph 0027).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han (US 2018/0012391 A1) teaches an animation of changes of a plot across a timeframe. (Figs. 2-5, ¶ 22)
Pritting (US 2013/0076756 A1) teaches a sequential data animation including controls for playing and adjusting the animation. (¶ 42, Fig. 3)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.O./Examiner, Art Unit 2173               

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173